Case 1:17-cv-12102-FDS Document 17 Filed 01/16/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA, et al.
ex rel. JOHN DOE,

Plaintiffs, No. 17-cv-12102-FDS
v.
FILED UNDER SEAL
INTERCEPT PHARMACEUTICALS, INC.

Defendant.

ORDER

The Relator having filed a Notice of Voluntary Dismissal Without Prejudice of this

eee ee ee ee ee ee ee ee

 

action and the United States having filed its Notice of Consent to Dismissal, under the False
Claims Act, 31 U.S.C. § 3730(b)(1), the Court rules as follows:
IT IS ORDERED that,
1. This action is dismissed without prejudice as to the Relator;
2. This action is dismissed without prejudice as to the United States and the Plaintiff
States; and
a The seal shall be lifted upon the Relator’s Complaint, the Relator’s Notice of
Voluntary Dismissal without Prejudice, the United States’ Notice of Consent to
Dismissal, this Order, and any subsequent filings in this case. All other contents
of the Court’s file in this action shall remain under seal and not be made public.

Dated: J A™ (tt, OF po

HONORABLE F. DENNIS SAYLOR
UNITED STATES DISTRICT JUDGE

SEALED -
